Citation Nr: 1020092	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  03-18 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1974 to December 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO). 

Though the Veteran initially requested a VA Travel Board 
hearing in his June 2003 Substantive Appeal, the Veteran 
later amended his request and asked for a Videoconference 
hearing.  He then cancelled this request in a June 2004 
letter.  This case thus does not need to be remanded in order 
to provide the Veteran with a hearing.  

This case has been before the Board twice previously.  In 
March 2006, the Board remanded the claim to allow for 
stressor research and to afford the Veteran a VA PTSD 
examination.  The Board again remanded the claim in January 
2009 in an effort to provide the Veteran with information 
regarding PTSD claims based on an in-service personal 
assault.  The ordered development from each remand has been 
completed, and the case may proceed without prejudice to the 
Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's claimed stressors have not been 
corroborated.  

2.  There is no evidence that the Veteran suffered from a 
psychiatric disorder in service or for many years thereafter, 
and the probative medical evidence does not indicate that the 
Veteran's current psychiatric disorders are causally related 
to his active military service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1135, 1154, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic.  Continuity is also required 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Heretofore, the Veteran's claim has been adjudicated solely 
as one seeking service connection for PTSD.  Pursuant to the 
Court of Appeals for Veterans Claims' decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), however, the Board has 
broadened the issue to entitlement to service connection for 
an acquired psychiatric disorder to include PTSD.  

This broadening results in the Board's applying two different 
analytic frameworks to the recharacterized claim.  First, to 
establish entitlement to service connection for PTSD a 
veteran must provide medical evidence diagnosing PTSD, a link 
- established by medical evidence - between current symptoms 
of PTSD and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

More broadly, to establish service connection for an acquired 
psychiatric disorder, the Board must find medical evidence 
that the Veteran currently suffers from a psychiatric 
disorder, medical evidence (or, in certain circumstances, lay 
evidence) of an in service incurrence or aggravation of that 
disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  Each of these frameworks is evaluated 
separately below.

I.  Entitlement to Service Connection for PTSD

The Veteran contends that he suffers from PTSD as a result of 
his active service with the United States Navy.  Finding, 
however, that the Veteran did not serve in combat and that 
his stressors have not been corroborated, the Board must deny 
the Veteran's claim for service connection for PTSD.

First, the Board notes that the Veteran is not entitled to a 
combat presumption.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

A review of the Veteran's claims file reflects that he did 
not serve in combat.  The Veteran's DD-214 states that he 
served in the United States Navy from November 1974 to 
December 1975 - a period of just over one year.  His DD-214 
further reflects that he had just over 6 months of service at 
sea.  The Veteran was not awarded any medals, decorations, or 
awards for his service that would indicate that he served in 
combat.  Though the Veteran himself describes being involved 
in combat, this description is inconsistent with the evidence 
of record.  As a result, any stressor that the Veteran 
supplied to the RO would have to be corroborated.  

The Veteran has described his stressors in various statements 
and letters to VA.  In an April 2001 letter, the Veteran 
described being haunted by seeing a fellow soldier on the 
U.S.S. Okinawa commit suicide by jumping overboard.  The 
Veteran stated that many of his fellow sailors also died in 
other incidents.  The Veteran also described helping 
Vietnamese citizens flee Cambodia, and he stated that many of 
these citizens died as well.  In a January 2002 letter, the 
Veteran again spoke of a shipmate committing suicide.  He 
also stated that he saw a lot of death while in the Navy.  

The Veteran described his fellow sailor's suicide in greater 
detail in his January 2002 stressor statement.  The Veteran 
stated that he spoke with the sailor shortly before the 
sailor jumped overboard.  He stated that he believed the 
sailor's name to be Tyrone or Kevin.  He also reiterated that 
many other sailors died while evacuating Vietnamese citizens.  

In a February 2002 letter, the Veteran stated that he was the 
victim of racist taunts while at sea.  The Veteran described 
other in-service attacks in his April 2008 VA PTSD 
examination.  The Veteran stated that he was raped at sea by 
a sailor of a higher rank.  

None of these stressors reported by the Veteran have been 
confirmed.  First, with regard to whether a fellow sailor 
committed suicide while the Veteran was aboard the U.S.S. 
Okinawa, the RO sought information from the U.S. Army and 
Joint Services Records Research Center (JSRRC) for 
confirmation.  The JSRRC replied that a sailor named Paul V. 
fell overboard on April 22, 1975.  Though searched for, this 
sailor was never found.  A review of the Veteran's service 
personnel records reveals that he did not arrive on the 
U.S.S. Okinawa until May 31, 1975.  The Veteran was thus not 
aboard the ship when the sailor fell overboard.  

The Veteran also did not participate in the evacuation of 
citizens from Cambodia.  The history of the U.S.S. Okinawa 
shows that the ship was involved in Operation Eagle Pull - 
the evacuation of Phnom Penh, Cambodia on April 12, 1975 - 
and Operation Frequent Wind - the evacuation of Saigon on 
April 29-30, 1975.  These dates also predate the Veteran's 
arrival on the ship.  

Finally, with respect to the in-service incidents, the Board 
remanded the Veteran's claim in January 2009 to provide the 
Veteran with notice of how a claim for service connection for 
PTSD based on an in-service personal assault may be proven.  
The Veteran did not provide any further statements or 
evidence following this.  The Board notes that VA's duty to 
assist is not a one-way street, and a Veteran cannot wait for 
assistance when he has information essential to the 
adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Here, the Veteran's descriptions of his in-
service personal assault stressors are too vague to be 
verified, and despite receiving letters explaining how the 
Veteran can prove his case, he has not responded.  

The Board acknowledges that the Veteran has been diagnosed as 
suffering from PTSD.  The Veteran underwent a VA PTSD 
examination in April 2008.  The examiner diagnosed the 
Veteran as suffering from PTSD, from cocaine and alcohol 
dependence in remission, and from chronic, paranoid type 
schizophrenia.  The examiner noted that the Veteran's 
schizophrenia was productive of delusions and hallucinations, 
making it impossible for her to determine the veracity of 
much of what the Veteran had said.

The fact that the Veteran is diagnosed as suffering from PTSD 
has no effect on the Board's decision.  The Board is not 
bound to accept prior diagnoses of PTSD, based on an 
unconfirmed history as reported by the Veteran.  See Swann v. 
Brown, 5 Vet. App. 229, 232-33 (1993) (noting that where a 
Veteran's alleged stressors are uncorroborated, the Board is 
not required to accept a recent diagnosis of PTSD as being 
the result of the Veteran's service).  Because the Veteran's 
claimed stressors have not been corroborated, the Board 
concludes that the criteria for service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 4.125.  

II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder

Having determined that the Veteran is not entitled to service 
connection for PTSD, the Board must now determine whether the 
Veteran meets the criteria for service connection for an 
acquired psychiatric disorder.  As there is no evidence that 
the Veteran suffered from a psychiatric disorder during his 
active service and as there is no medical evidence 
establishing a causal relationship between the Veteran's 
current psychiatric disorders and his active military 
service, the Board shall deny his claim.

The Board acknowledges that the Veteran is currently 
diagnosed as suffering from schizophrenia and that he has 
been diagnosed as suffering from various other psychiatric 
disorders over the last three decades.  There is, however, no 
evidence that the Veteran suffered from schizophrenia or any 
psychiatric disorder during his active service.  The 
Veteran's December 1975 separation examination does not 
reflect a diagnosis of any psychiatric disorder.  The Veteran 
did not report suffering from any psychiatric disorder in his 
report of medical history from that same month.  Subsequent 
examinations performed in conjunction with the Veteran's 
enlistment into the Naval Reserves are similarly silent as to 
any psychiatric disorder.  

The Veteran's claims file does not reflect treatment for or 
complaints of psychiatric disorder until 1989, more than a 
decade after his active service.  The Veteran sought service 
connection for major depression in June 1990.  At that time, 
he reported that this disorder began in September 1989.  A 
September 1990 VA record reflects diagnoses of severe cocaine 
and alcohol dependence, intravenous amphetamine and 
barbiturate dependence in remission, and bipolar disorder not 
otherwise specified.  The Veteran was first diagnosed as 
suffering from schizophrenia in November 1991.  Treatment 
reports from this time reflect that this diagnosis was 
causally related to his polysubstance abuse, but not to his 
active service.  

More importantly, though the claims file is replete with 
treatment records for the Veteran's various psychiatric 
disorders, the medical evidence does not indicate that these 
disorders are causally related to his active service.  Most 
of the records are silent as to any etiology for his 
psychiatric disorders.  The examiner in the Veteran's April 
2008 VA examination related his PTSD to service, but this 
nexus was based on his unconfirmed stressors and thus carries 
no weight.  Though the examiner also diagnosed the Veteran as 
suffering from schizophrenia, she did not conclude that this 
disorder was causally related to the Veteran's active 
service.  

Again, there is no evidence that the Veteran suffered from a 
psychiatric disorder in service or for many years thereafter.  
There is also no evidence that any of the Veteran's various 
psychiatric disorders are causally related to his active 
military service.  Thus, the Board concludes that the 
criteria for service connection for an acquired psychiatric 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 4.125.  

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, with respect to the claim for service connection other 
than for PTSD based on a personal assault, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran 
in March 2001 - prior to the initial RO decision in this 
matter - that addressed the notice elements.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  This letter did not, however, inform 
the Veteran of how VA assigns effective dates and disability 
ratings as is now required.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (holding that the notice requirement of 
the VCAA applies to all five elements of a service connection 
claim).  The Veteran did receive this updated notice in April 
2006.  His case has been readjudicated three times following 
his receipt of this letter.  Further, the Veteran's claim is 
being denied, however, so not receiving notification of these 
elements is ultimately nonprejudicial.  

Subsequently, the Veteran contended he had PTSD as a 
consequence of a personal assault.  In his April 2008 VA PTSD 
examination, the Veteran reported being the victim of an in-
service sexual assault.  The Court of Appeals for Veterans 
Claims has held that VA has a "heightened burden of 
notification . . . in claims for service connection for PTSD 
based on in-service personal assault."  Gallegos v. Peake, 
22 Vet. App. 329, 335 (2008).  In a January 2009 decision, 
the Board remanded the Veteran's claim in order that the 
Veteran be provided notice compliant with the Gallegos 
decision.  In March 2009, the Veteran was sent a letter 
describing the alternative sources of information that could 
support his claim.  The Veteran further was provided the text 
of 38 C.F.R. § 3.304(f) in a September 2009 letter.  The 
Board thus finds that VA has fully complied with the 
heightened duty to notify. 

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the RO obtained the Veteran's service treatment records, his 
service personnel records, and records of his post-service VA 
treatment.  The Veteran underwent a VA PTSD examination in 
April 2008.  The Board notes that the evidence already of 
record is adequate to allow resolution of the appeal.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


